                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF ILLINOIS
                                 WESTERN DIVISION

Jason Anthony Marks (#227273),                    )
                    Plaintiff,                    )
                                                  )            Case No. 19 C 50112
               v.                                 )
                                                  )            Judge Philip G. Reinhard
Molly Engelkes, et al.,                           )
                       Defendants.                )

                                              ORDER

        This matter comes before the court on the Report and Recommendation (“R & R”) [68] of
Magistrate Judge Jensen recommending that the court dismiss the case under Federal Rule of Civil
Procedure 41(a)(2) without prejudice. The magistrate imposed no terms or conditions on the
dismissal. Defendants filed a timely objection pursuant to Rule 72(b) arguing the case should be
dismissed with prejudice not without prejudice [69]. The court has reviewed the record in this
case and finds that the January 16, 2020, R & R is not clearly erroneous. Under Rule 41(a)(2), “an
action may be dismissed at the plaintiff’s request only by court order, on terms that the court
considers proper.” This dismissal is without prejudice unless the order states otherwise. Id. The
court should consider whether dismissal would result in “plain legal prejudice” to the defendant.
F.D.I.C. v. Knostman, 966 F.2d 1133, 1142 (7th Cir. 1992). Factors to be considered when
determining if a defendant has suffered “plain legal prejudice” include “the defendant’s effort and
expense in preparation for trial, excessive delay and lack of diligence on the part of the plaintiff in
prosecuting the action, insufficient explanation for the need to take a dismissal, and the fact that a
motion for summary judgment has been filed by the defendant.” Id. In support of a dismissal with
prejudice, defendants argue “significant public resources were expended” in defending the case,
and plaintiff “ultimately received the primary relief he sought” in the form of medical care. The
record in this case reflects it was filed eight months ago [1], defendants filed a short motion to
dismiss [20], answered the amended complaint [59], responded to plaintiff’s motion for
preliminary injunction [57], and participated in a one-day hearing on the preliminary injunction
with two witnesses (which was suspended upon agreement of the parties) [66]. Based on this
review of the record, the court finds defendants have failed to show “plain legal prejudice”
regarding a dismissal without prejudice. Therefore, the court accepts and adopts in its entirety
Judge Jensen’s R & R. Plaintiff’s oral motion to dismiss under Rule 41(a)(2) without prejudice is
granted. This case is closed.

Date: 02/03/2020                                       ENTER:


                                                       ___________________________________
                                                          United States District Court Judge

                                                                               Electronic Notices. (LC)
